Title: Thomas Jefferson to Edmund Randolph, 17 May 1813
From: Jefferson, Thomas
To: Randolph, Edmund


          Dear Sir Monticello May 17. 13.
          The sale of Mazzei’s lots is at length concluded and the purchaser having deemed it necessary for me also to sign the deed as co-attorney with yourself, altho’ by a separate instrument, which being special did not revoke the power given to you, I have not
			 hesitated to do so. I now forward it for your signature, and as that must be certified by some court, I must ask the favor of you to execute it before such witnesses as will be sure to attend a court, presuming it may be
			 inconvenient to you to
			 attend yourself. still I must request you to have the goodness to get it back from the clerk with the proper certificate, and to re-inclose it to me, as
			 I shall have to acknolege it before our
			 court,
			 which being three weeks distant I have thought it best in the mean time to send it on to you. with every wish for your
			 health & happiness, accept the assurance of my continued esteem & respect
          Th:
            Jefferson
        